Citation Nr: 1415582	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-45 360 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to an initial compensable disability rating for laceration of the left flexor digiti profundus tendon with residual scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for a right shoulder disorder and entitlement to an initial compensable disability rating for laceration of the left flexor digiti profundus tendon with residual scar are remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

The Veteran's current sinusitis cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

Sinusitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for sinusitis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has a current diagnosis of sinusitis that began during active service.  In this regard, during a January 2012 hearing before the Board, he stated that while serving during the first Gulf War he experienced red eyes, sneezing, and a chest cold aboard the USS Eisenhower.  He further stated that at such time, he was put on profile for "pneumonia."  He indicated that he experienced the same symptoms when he was aboard the USS Ronald Regan in 2003.

The Veteran's August 1985 induction physical examination is negative for complaints or a diagnosis of sinusitis.  Service treatment records include a September 1988 record that notes the Veteran's complaint of sinus pressure and nasal congestion.  A November 1991 record indicates a diagnosis of sinusitis.  An April 2001 record notes his complaint of difficulty breathing with a productive cough for the past two weeks; the assessment was bronchitis.  The June 2009 separation physical examination is negative for complaints or a diagnosis of sinusitis.

Post-service treatment records include the report of a September 2009 fee-based examination.  The Veteran reported that he was initially diagnosed with sinusitis in mid-1990 during service.  He indicated that he had experienced a sinus problem about four times per year, with each episode lasting one week.  He reported that during a flare-up, his symptoms include a hoarse voice.  He stated that he currently used an inhaler, Flonase, to treat his sinus disorder.  The examiner reviewed the claims file, interviewed the Veteran, and administered appropriate testing.  The examiner diagnosed recurrent sinusitis.  

The Board finds that the evidence of record supports a finding of service connection for sinusitis.  A post-service fee-based examination report shows a diagnosis of recurrent sinusitis in September 2009.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The evidence of record demonstrates that sinusitis was initially diagnosed during active service.  The Veteran has testified that he had sinusitis in service, and has continued to have the symptoms associated with such a disorder.  The Veteran's statements are both competent and credible.  Moreover, there is currently a diagnosis of recurrent sinusitis.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for sinusitis.

Affording the Veteran the benefit of the doubt, service connection for sinusitis is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is granted. 


REMAND

Regarding the claim of entitlement to service connection for a right shoulder disorder, during the January 2012 hearing before the Board the Veteran stated that he sought treatment for his shoulder at Portsmouth Naval Hospital in November 2011, where a torn rotator cuff was diagnosed and provided a sling, which he wore for several weeks.  Such treatment records have not been associated with the record.  Therefore, the RO must attempt to obtain the Veteran's post-service treatment records from Portsmouth Naval Hospital dated in November 2011, and associate them with the record.  38 C.F.R. § 3.159(c)(2).

With respect to the claim for a compensable disability rating for the Veteran's left flexor digiti profundus tendon, during the aforementioned hearing, the Veteran testified to his increased symptoms since the September 2009 fee-based examination.  In this regard, while there was no objective evidence of neurological pain during such examination, he asserted that he currently experienced sharp neurological pain from his finger to his elbow.  Likewise, during such examination, he was able to pick up a piece of paper without difficulty; however, he testified that he currently had difficulty picking things up, as well as weakness in his finger.  The Board finds that such statements indicate that the Veteran's left flexor digiti profundus tendon disorder has increased in severity since the aforementioned fee-based examination.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's post-service treatment records from Portsmouth Naval Hospital dated in November 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left flexor digiti profundus tendon disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by these records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The RO must ensure that the examiner provides all information required in order to rate the service-connected left flexor digiti profundus tendon, to include 
whether there is unfavorable or favorable ankylosis, as well as an evaluation of any scar that may be present.  In addition, a thorough neurologic examination of the left hand and upper extremity must be performed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected left flexor digiti profundus tendon disorder.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve, namely the median and/or ulnar nerve.  The specific nerves involved must be identified.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


